     Case 1:20-cv-00507-NONE-SAB Document 22 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    SHANE HUMPHREY,                                   Case No. 1:20-cv-00507-NONE-SAB (PC)
11                       Plaintiff,                     ORDER REQUIRING REMOTE
                                                        APPEARANCES AT SETTLEMENT
12           v.                                         CONFERENCE
13    HOWARD, et al.,
                                                        Date: November 12, 2020
14                       Defendants.                    Time: 9:30 a.m.

15

16          A settlement conference in this matter is currently scheduled on November 12, 2020, at

17   9:30 a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the

18   evolving coronavirus protocols, the Court finds that the parties shall appear remotely via Zoom.

19          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

20   5788 or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel

21   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation

22   Coordinator at the institution where Plaintiff is housed and providing the Zoom contact

23   information.
     IT IS SO ORDERED.
24

25      Dated:     October 2, 2020                             /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
